Appellant was charged under the name of Corbitt Kingery. He duly filed a "plea of misnomer," setting forth that his true name was Corbert Kingry; and that he had never been known nor called by the name under which he was charged.
If we are to be consistent, it would seem that we must hold, as we do, that sustaining the state's demurrer to appellant's said plea was error. See Campbell v. State,18 Ala. App. 219, 90 So. 43.
The judgment is reversed, and the cause remanded.
Reversed and remanded. *Page 284